       Case 1:20-cv-00102-JRH-BKE Document 8 Filed 11/05/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

PRECIOUS WILEY, Surviving Spouse                )
of Randy B. Wiley,                              )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           CV 120-102
                                                )
UNITED STATES GOVERNMENT;                       )
DEPARTMENT OF VETERANS                          )
AFFAIRS; and EISENHOWER ARMY                    )
MEDICAL CENTER,                                 )
                                                )
               Defendants.                      )

                                            _________

                                            ORDER
                                            _________

       Objections to this Report and Recommendation must be filed by no later than

November 23, 2020, must specify each proposed finding of fact and conclusion of law to which

objection is made, must state the bases for each such objection, and must be served upon all

parties. Failure to file objections by this deadline may result in this Report and

Recommendation becoming the opinion and order of the Court. Devine v. Prison Health

Servs., Inc., 212 F. App’x 890, 892 (11th Cir. 2006) (per curiam). Failure to object to any

proposed finding of fact or conclusion of law waives the right to challenge on appeal the district

court’s adoption of each such factual finding or legal conclusion. 11th Cir. R. 3-1. The Clerk

will submit this Report and Recommendation together with any objections to Chief United

States District Judge J. Randal Hall on November 24, 2020.
      Case 1:20-cv-00102-JRH-BKE Document 8 Filed 11/05/20 Page 2 of 2



      Requests for extension of time to file objections shall be filed with the Clerk of Court

for consideration by the undersigned.        A party may not appeal this Report and

Recommendation directly to the United States Court of Appeals for the Eleventh Circuit.

Appeals may be made only from a final judgment.

      SO ORDERED this 5th day of November, 2020, at Augusta, Georgia.




                                             2
